Citation Nr: 1142113	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction of a 30 percent rating for left ovarian hemorrhagic cyst to 10 percent was proper to include the issue of entitlement to an increased rating for left ovarian hemorrhagic cyst, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reduced a 30 percent rating for left ovarian hemorrhagic cyst to 10 percent as of February 1, 2008, and assigned a 10 percent rating. In October 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

The issue of entitlement to an increased rating for left ovarian hemorrhagic hemorrhagic cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in October 2004, the Veteran was granted service connection for left ovarian hemorrhagic cyst and assigned a 30 percent rating effective October 11, 2004.

2.  In a May 2007 rating decision, the RO  proposed to reduce the rating for left ovarian hemorrhagic cyst, from 30 percent to 10 percent, based on findings obtained at a March 2007 VA medical examination. 

3.  A November 2007 rating decision reduced the Veteran's disability rating for left ovarian hemorrhagic cyst from 30 percent to 10 percent effective February 1, 2008. 

4.  The March 2007 VA examination did not show improvement of the left ovarian hemorrhagic cyst. 


CONCLUSION OF LAW

A 30 percent rating for left ovarian hemorrhagic cyst is restored.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.344(c) (2011); Brown v. Brown , 5 Vet. App. 413 (1993). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Historically, during service, the Veteran developed a left ovarian hemorrhagic cyst as shown on June 2004 computerized tomography and ultrasound tests.  The Veteran was afforded a VA examination (QTC) in July 2004.  At that time, the Veteran declined a pelvic examination since she had normal findings on a pap smear from the month prior..  She reported that she had normal 28 day menstruation cycles, but had suffered from heavy bleeding for 5 years which could not be controlled by treatment.  She also described pelvic pain, cramping, vomiting, nausea, and dizziness, which occurred with every cycle.  It was noted that she was taking a narcotic for relief and that she had continuous treatment (as noted, treated, but not controlled).  Her pain was so severe that she required two days of bedrest during her period.  By a rating decision dated in October 2004, the Veteran was granted service connection for left ovarian hemorrhagic cyst and assigned a 30 percent rating effective October 11, 2004.

The 30 percent rating was assigned under Diagnostic Code 7615.  The diagnostic code provides a 30 percent rating for ovary disease where there are symptoms not controlled by continuous treatment, and a 10 percent rating where there are symptoms that are controlled by continuous treatment.  

In March 2007, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had suffered from heavy bleeding for the past 5 years which could be controlled by treatment.  It was noted that she had pelvic pain.  The current treatment was a birth control medication, Norethadione.  The examiner indicated that her treatment was for irregular and excessive menstrual bleeding.  Her pap smear was normal.  The pelvic examination showed cystic non-tender mass on bi-manual examination of the left pelvic region.  See medical report addendum.  

In a May 2007 rating decision, the RO  proposed to reduce the rating for left ovarian hemorrhagic cyst, from 30 percent to 10 percent, based on findings obtained at the March 2007 VA medical examination.  A November 2007 rating decision reduced the Veteran's disability rating for left ovarian hemorrhagic cyst from 30 percent to 10 percent effective February 1, 2008. 

The Veteran testified that her left ovarian cyst symptoms have never been continuously controlled by treatment.  She described having constant pelvic pain.  The pain was about a 6 on a scale of 1-10 with 10 being worse throughout the whole cycle and a 10 when she had her period.  During her period, she reported that the bleeding was extreme and almost uncontrollable when it was at its peak.  She related that although she was taking the birth control medication as well as two narcotics for relief, the symptoms were not in fact controlled.  She related that she did not want to overmedicate with the narcotics so she also used over-the-counter pain medication for pelvic pain.  Also, the bleeding had not become lighter, as indicated by the RO, and she lost about 4 days per month from work.  The bleeding was not manageable according to the Veteran and she was not able to continue normal activities when it was at its highest pain level as she had to stay in bed.  The Veteran indicated that the most recent March 2007 examination was not thorough and the examiner was inattentive.  

The Veteran is competent to report these observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Board finds that the Veteran was particularly credible at her hearing in her description of her monthly cycle symptoms and the nature thereof.  

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280   (1992).  The United States Court of Veterans Appeals  (Court), in Brown v. Brown , 5 Vet. App. 413   (1993), has interpreted the provisions of 38 C.F.R. § 4.13  to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2  and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413   (1993). 

38 C.F.R. § 3.344(a)  provides for the stabilization of disability evaluations and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  38 C.F.R. § 3.344(c) stipulates that the provisions of 38 C.F.R. § 3.44(a)  apply to ratings that have continued for long periods at the same level (meaning 5 years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 

In this case, in reducing the 30 percent evaluation assigned to the Veteran's left ovarian hemorrhagic cyst condition to 10 percent, the RO made such reduction in the May 2007 rating decision when the Veteran's disability rating had been in effect for less than five years.  Therefore, with regard to that particular reduction, section (c) is applicable. 

At the time of this decision, the Veteran's left ovarian cyst condition was evaluated under 38 C.F.R. § 4.116 , Diagnostic Code 7615.  Improvement must be demonstrated in order for an appropriate rating reduction to be made.  38 C.F.R. § 3.344(c) .  In this regard, the Board notes that, the initial grant of a 30 percent rating was based on a finding of a VA examination in July 2004 that the Veteran's symptoms could not be controlled by continuous medication.  The subsequent reduction was based on the finding of a March 2007 examination report which stated that the Veteran's left ovarian cyst condition could be controlled by continuous treatment.  However, the March 2007 examination failed to address the necessity not only for birth control medication, which was the only treatment mentioned by the examiner, but for two narcotics to relieve, but not control, the Veteran's pelvic pain and bleeding.  The examination report also did not explain why it was stated that the Veteran still has "excessive and irregular bleeding" if the condition is in fact controlled with treatment.  The examination did not address why multiple work days and activities are restricted when the Veteran has her period and the pain and bleeding are at their peak.  The prior examination addressed the lack of functionality for activities and work every month due to bedrest during that time period.  The Veteran has competently and credibly stated that both the pain and the bleeding are not controlled with continuous treatment.  While she is medicated, the condition is not "controlled" as indicated on the first VA examination.  Further, the second examination indicated that the treatment which purportedly controls the left ovarian cyst condition had been in place for 5 years, overlapping the time when the last examination occurred, and in direct conflict with the findings on that examination.  

In light of the foregoing, the Board finds that the March 2007 examination, upon which the reduction is based, is not as thorough as the one (July 2004) on which the initial grant of the 30 percent was based.  Consequently, it cannot be stated with any certainty that there has been improvement in the left ovarian hemorrhagic cyst.  Accordingly, the 30 percent evaluation is restored. 


ORDER

The 30 percent evaluation for left ovarian hemorrhagic cyst is restored, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has made a claim for an increased rating.  There is no current examination of record.  As the Veteran has asserted that her service-connected disability has worsened, she should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In that regard, per above, the Veteran is receiving the highest rating available under Diagnostic Code 7615. Thus, it must be determined if she has the functional equivalent of the loss of her ovaries.  The examiner should make this complex medical assessment.  

Finally, the Veteran should be sent an updated VCAA letter addressing the increased rating matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as to the issue of an increased rating for left ovarian hemorrhagic cyst.

2.  Schedule the Veteran for a VA gynecological examination by an examiner other than the physician who conducted the March 2007 examination, to determine the nature and extent of his service-connected left ovarian hemorrhagic cyst condition.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination. The examiner should specifically determine if the Veteran has the functional equivalent of the loss of her ovaries.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


